Opinion by
Dallinger, J.
In accordance with stipulation of counsel incense ■burners, soap holders, bottles, plates, flacons, and boxes chiefly used on the table, in the kitchen, or in the household for utilitarian purposes were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Rice v. United States (T. D. 49373) cited. Toilet sets similar to those passed upon in Abstract 8950 were held dutiable separately, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230.